Election/Restrictions
1.	Independent claims 1 and 23-24 are directed to an allowable method. Claims 9 and 16 previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/5/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



EXAMINER'S AMENDMENT

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aimee McVady on 8/13/2021. 

The application has been amended as follows: 
The following claims have been amended:

       25.  (New): The method for installing a cable management assembly of claim 1, wherein the cleat assembly comprises a base spacer secured to the lower shell of the cleat assembly and the bracket assembly is inserted through a transverse slot formed in the base spacer.

6.    (Currently Amended) The method for installing a cable management assembly of claim [1] 25, wherein the base spacer is secured to the lower shell by a threaded member extending through a hole in the base spacer and threaded into a threaded hole in the lower shell.
7.    (Currently Amended) The method for installing a cable management assembly of claim [1] 25, further comprising a secondary spacer removeably secured to the base spacer.
9.    (Currently Amended) The method for installing a cable management assembly of claim [5] 25, wherein the bracket assembly includes a protrusion extending 

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
Applicant has incorporated the previously indicated allowable subject matter of claims 4, 5 and 10 into independent claims 1, 23 and 24, respectively, the instant application is therefore allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Examiner, Art Unit 3726      


/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726